Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-25 have been examined in this application.
	The filling date of this application number recited above is September 21, 2018. Foreign priority has been claimed for foreign application number CN201610166688.X in the Application Data Sheet, therefore the examination will be undertaken in consideration of March 22, 2016, as the priority date. 
The information disclosure statement (IDS) submitted on October 09, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-25 are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
As per Claims 1, 8, and 15, the claims recite “a computer-implemented method, comprising:
receiving, at a merchant, a payment token, wherein the payment token is generated by a payment server based on a user key derived from wireless module information of the authorized wearable device and a cryptography library on the authorized wearable device, and wherein the payment token is received from the payment server;
sending, from the merchant to the payment server, the payment token for verification;
receiving, at the merchant, service content corresponding to the merchant from the payment server after a successful verification; and
providing, by the merchant, the service content.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices. The method recited above is associated with payment transaction between a wearable device of the user and a merchant device terminal using a token, which in simple terms is a transaction performed between a user of the wearable device and a merchant, wherein a transaction using a token, which is a payment account, and 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “merchant device terminal” and “wearable device” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components, wherein these components are performing mere instructions such as: receive data, send data, and provide data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. The claims also recite an additional element of receiving a payment token “through an offline, local short-wavelength radio connection or Near Field Communication connection”. The merchant device terminal is disclosed in Specifications [0101] “an automatic vending machine, a movie ticket machine, or a merchant's cashier” and wearable device in Specifications [0054] “a smart ring, a smart watch, smart glasses, etc. … In addition, the wearable device can correspondingly support the Bluetooth protocol, the Near Field Communication (NFC) protocol, etc.” The additional elements are generic computer components with existing features of Bluetooth or NFC connection capabilities, therefore the additional element in regards to the connection is a mere “apply it” with the judicial exception, which is merely using an existing feature of the technology to an abstract idea. See also MPEP 2106.05(a) “Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857” and MPEP 2106.05(f) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites an additional element of “non-transitory, computer-readable medium” and Claim 15 recites an additional element of “computers and computer memory devices”. Similar to the discussion above, these additional elements are general computer components recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2, 9, and 16 recite “wherein the payment token is sent from the authorized wearable device based on a predetermined instruction of a user.”
Claims 4, 11, and 18 recite “wherein the mobile device bound to the authorized wearable device is bound through operations that comprise: scanning, by a payment application on the mobile device, the authorized wearable device to establish the offline, local short-wavelength radio connection or Near Field Communication connection between the mobile device and the authorized wearable device; generating, at the payment application, prompt information to prompt a user of the mobile device to perform a determination operation on the mobile device; receiving, at the payment application, verification information associated with the user; and enabling, at the payment application, a payment procedure to bind the authorized wearable device to the mobile device.”
Claims 5, 12, and 19 recite “the authorized wearable device encrypts and stores the received payment token.”
Claims 6 and 13 recite “the payment token comprises a device token of the authorized wearable device and a user token associated with a user account.”
Claims 7, 14, and 20 recite “performing, at the payment server, payment processing after the payment token is verified; and sending a payment notification to a mobile device bound to the authorized wearable device.”
Claims 21-23 recite “the payment token corresponds to a one-time authorization that is permanently valid.”
Claim 24 recites “wherein the user key is generated on the authorized wearable device by a process of a payment platform, wherein the user key is received at the mobile device by an application of the payment platform, and wherein the payment server is a server of the payment platform.”
Claim 25 recites “wherein the wireless module information of the authorized wearable device comprises at least one of a model of the offline, local short-wavelength radio connection and a connection address of the authorized wearable device.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited fundamental economic practice, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.
Claims 3, 10, and 17 recite “wherein the authorized wearable device is authorized through operations that comprise: receiving, at a mobile device bound to the authorized wearable device, an authorization request from the authorized wearable device; receiving, at the mobile device and from the authorized wearable device, the user key; sending, from the mobile device and to the payment server, the user key; receiving, at the mobile device and from the payment server, the payment token; and sending, from the mobile device to the authorized wearable device, the payment token.” The additional element of a mobile device receiving data and sending data, as similar to their parent claims discussed above, are merely applying the abstract idea to a technological environment, and are therefore rejected for at least the same rationale as applied to their parent claims above.

	Claims 2, 3, 57, 9, 10, 12-14, and 16, 17, 19-25, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim merely uses generic computer components as a tool to perform the abstract idea and/or adds insignificant extra-solution activity to the judicial exception as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-25 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (U.S. 2015/0312038) in view of Sanchez (U.S. 2014/0074605). 
As per Claims 1, 8, and 15, Palanisamy discloses a computer-implemented method, comprising:
	receiving, at a merchant device terminal, a payment token from an authorized wearable device through an offline, local short-wavelength radio connection or Near Field Communication connection (See Figure 8 – step 885, as disclosed [0098] “In step 885, communication device 820 may interact with merchant 840 to initiate a transaction and to provide merchant 840 with the token to conduct the transaction. For example, the user may wave communication device 820 in the vicinity of a contactless reader of an access device associated with merchant 840 to transfer the token to merchant 840. Alternatively, a consumer may tap or otherwise make contact with an access device to pass the token and other transaction information to initiate a transaction.” wherein the examples disclosed were to wave or tap the device, which would use NFC connection as disclosed [0081] “In some implementations, communication device 820 may be capable of communicating with an access device using a short range communication technology such as NFC. For example, the user may interact with the access device by tapping or waving communication device 820 in proximity of the access device”. Also see [0019] disclosing that the communication device may be “wearable computing device” and [0082] disclosing that the access device may be a “point of sale terminal”),
wherein the payment token is generated by a payment server based on a user key derived from wireless module information of the authorized wearable device and a cryptography library on the authorized wearable device ([0065] "For example, for each request that token server computer 400 receives and processes, session key generator 424 may generate a session key that can be unique for each request received from the particular token requestor, or unique to each request associate with a particular user or account. In some embodiments, the session key can be the same or different than the encryption key that is used to establish the secure communication channel (e.g., TLS, SSL, etc.) between the token requestor and token server computer 400” which discloses that the session key can be derived from the same communication channel (i.e. wireless module information) of the communication device, and can also include hash value encryption as disclosed [0053] “In some embodiments, cryptography engine 322 can also perform hash calculations using hash functions such as secure hash algorithm (SHA), or the like. For example, when application provider computer 300 receives a session key used for encrypting sensitive information or token from a token server, application provider computer 300 may invoke cryptography engine 322 to encrypt the session key, such that session key can be provided to the application on the communication device in an encrypted form. In some embodiments, the session key can be encrypted using a hash value that is computed over the user authentication data associated with the user requesting the sensitive information or token” which the cryptography module on the communication device can also perform the SHA function as disclosed [0048] “cryptography module 214 may implement and perform encryption/decryption operations for application 212 using encryption algorithms such as DES, AES, TDES/TDEA, or the like, and/or hash functions such as SHA, or the like”), and 
wherein the payment token is received at the authorized wearable device from the payment server (See Figure 6 – block 604, as disclosed [0075] “At block 604, the communication device may receive a session key encrypted with a hash value derived from user authentication data that authenticates a user of the communication device to an application running on the communication device, and a token or sensitive information encrypted with the session key from the token requester computer”);
	sending, from the merchant device terminal to the payment server, the payment token for verification (See Figure 8 – steps 886 to 888, as disclosed [0099] “In step 886, merchant 840 may generate an authorization request message including the token, and send the authorization request message to acquirer 850 to request authorization for the transaction initiated by the user” which the authorization request message including the token is sent by the merchant and/or the acquirer to the transaction processing network 860 for verification, as disclosed [0089] “For example, merchant 840 and/or acquirer 850 may receive a token in the traditional PAN field of authorization request message and may forward the authorization request message to transaction processing network 860 for processing”);
	receiving, at the merchant device terminal, … a successful verification; and providing, by the merchant device terminal, the service content (See Figure 8 – steps 894 and 895 as disclosed [0105] “In step 894, acquirer 850 may forward the modified authorization response message to merchant 840. In step 895, merchant 840 may indicate the authorization response to communication device 820. For example, merchant computer 840 may send a message to the communication device 820 indicating if the transaction is approved or declined”).
Palanisamy fails to explicitly disclose, but Sanchez discloses:
receiving, at the merchant device terminal, service content corresponding to the merchant device terminal from the payment server after a successful verification (See Figure 5 – blocks 540 to 555, as disclosed [0093] “In one example, the pump number and the payment method are transmitted from the consumer mobile device 120 to the server transaction processing system 106 and subsequently to the merchant system 112, such as to the merchant's POS device or other client device of the merchant for pre-authorization of the gas purchase” and [0094] “In block 550, the purchase is authorized at the merchant system 112, such as the merchant POS device. In block 555, if pre-authorization is granted, a notification or signal is transmitted to the consumer mobile device 120 and/or the merchant device 136 … In addition, the merchant system 112 transmits a signal to the selected pump 136 to "unlock" it and allow the consumer to begin pumping gas”); and
	providing, by the merchant device terminal, the service content (See Figure 5 – block 560, as disclosed [0094] “In addition, the merchant system 112 transmits a signal to the selected pump 136 to "unlock" it and allow the consumer to begin pumping gas”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize providing service content as in Sanchez in the system executing the method of Palanisamy, which the system disclosed in Figure 8 – steps 894 and 895 discloses of verification result and corresponding transaction approval or denial, with the motivation of offering to [0003] “provide greater convenience to their customers” as taught by Sanchez over that of Palanisamy.

As per Claims 2, 9, and 16, Palanisamy discloses the computer-implemented method of claim 1, the non-transitory, computer-readable medium of claim 8, and the computer-implemented system of claim 15, wherein the payment token is sent from the authorized wearable device based on a predetermined instruction of a user ([0081] "the user may interact with the access device by tapping or waving communication device 820 in proximity of the access device ").

As per Claims 6 and 13, Palanisamy discloses the computer-implemented method of claim 1 and the non-transitory, computer-readable medium of claim 8, wherein the payment token comprises a device token of the authorized wearable device and a user token associated with a user account ([0030] “"Token attributes" may include any feature or information about a token … For example, token attributes may determine how a token may be used in place of a real account identifier (e.g., PAN) for a transaction … For example, token attributes may include a wallet identifier associated with the token, an additional account alias or other user identifier (e.g., an email address, username, etc.), a device identifier …”)

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez, in further view of Yang (CN 104601327).

As per Claims 3, 10, and 17, Palanisamy fails to explicitly disclose, but Yang discloses the computer-implemented method of claim 1, the non-transitory, computer-readable medium of claim 8, and the computer-implemented system of claim 15 wherein the authorized wearable device is authorized through operations that comprise:
receiving, at a mobile device bound to the authorized wearable device, an authorization request from the authorized wearable device ([0092 line 1] "Specifically, the wearable device has enabled the Bluetooth function, that is, in a searchable state, when the user initiates an online payment request through the payment terminal, the payment terminal may perform a Bluetooth device search and perform Bluetooth pairing with the wearable device. Thereby establishing a Bluetooth connection with the wearable device");
receiving, at the mobile device and from the authorized wearable device, the user key ([0094 line 1] "After the payment terminal establishes a Bluetooth connection with the wearable device, the device identifier of the wearable device may be obtained from the wearable device by using the Bluetooth connection, where the device identifier uniquely identifies the wearable device, and may be the wearable device Identification code, etc.");
sending, from the mobile device and to the payment server, the user key ([0095 line 1] "The payment terminal sends the device identifier of the wearable device to a payment server.");
receiving, at the mobile device and from the payment server, the payment token ([0102 line 1] "After receiving the device relationship confirmation information sent by the payment server, the payment terminal may further obtain third-party verification information of the payment server, where the third-party verification information may include a digital certificate or a password, a password, and the like for payment verification."); and
sending, from the mobile device to the authorized wearable device, the payment token ([0104 line 1] "The payment terminal may send the third party verification information of the obtained payment server to the wearable device through the established Bluetooth connection.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize wearable device binding process with mobile device as in Yang in the system executing the method of Palanisamy with the motivation of offering to [0006 lines 1 and 3] “provide a security verification method… so that the service processing for the service request is more secure and convenient” as taught by Yang over that of Palanisamy.

As per Claims 5, 12, and 19, Palanisamy fails to explicitly disclose, but Yang discloses the computer-implemented method of claim 2, the non-transitory, computer-readable medium of claim 9, and the computer-implemented system of claim 16 wherein the authorized wearable device encrypts and stores the received payment token ([0049 line 13] "The user authentication information obtained by the preferred service terminal from the wearable device may be that the wearable device encrypts according to the preset user private key....The service terminal encrypts or encrypts the service server, and then stores the information in the wearable device.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize encryption as in Yang in the system executing the method of Hanson with the motivation of offering to [0006 lines 1 and 3] “provide a security verification method… so that the service processing for the service request is more secure and convenient” as taught by Yang over that of Hanson.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez in further view of Yang, and in further view of Ding et al. (U.S. 2016/0092668).

As per Claims 4, 11, and 18, Palanisamy fails to explicitly disclose, but Ding discloses the computer-implemented method of claim 3, the non-transitory, computer-readable medium of claim 10, and the computer-implemented system of claim 17, wherein the mobile device bound to the authorized wearable device is bound through operations that comprise:
scanning, by a payment application on the mobile device, the authorized wearable device to establish the offline, local short-wavelength radio connection between the mobile device and the authorized wearable device ([0077 line 5] "The mobile terminal may scan the two-dimensional identification code of the wearable device, and display the identification of the wearable device in the area on the interface of the mobile terminal" and see [0031 lines 1-4] "The wearable device 120 may communicate with the mobile terminal 140 through a wireless communication connection. The wireless connection may be a Bluetooth connection" see also [0187 lines 9-16] disclosing the wireless communication may include NFC module);
generating, at the payment application, prompt information to prompt a user of the mobile device to perform a determination operation on the mobile device ([0077 line 15] "The user may be prompted that the wearable device is binding in a prompt box on the interface of the mobile terminal");
receiving, at the payment application, verification information associated with the user ([0077 line 9] "The mobile terminal may send the identification of the wearable device and a device identification of the mobile terminal to the server, which may establish the binding relationship between the wearable device and the mobile terminal based on the identification of the wearable device and the device identification of the mobile terminal"); and
enabling, at the payment application, a payment procedure to bind the authorized wearable device to the mobile device ([0077 line 11] "establish the binding relationship between the wearable device and the mobile terminal").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize payment application prompt and procedure as in Ding in the system executing the method of Palanisamy with the motivation of offering to solve [0043 line 9] “the technical problem of receiving a dynamic authorization code in a form of a short message and further complex steps of operation, which could result in a possible leakage of information” as taught by Ding over that of Palanisamy.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez in further view of Hanson et al. (U.S. 2015/0294303).

As per Claims 7, 14, and 20, Hanson discloses the computer-implemented method of claim 1, the non-transitory, computer-readable medium of claim 8, and the computer-implemented system of claim 15, further comprising:
performing, at the payment server, payment processing after the payment token is verified ([0093 line 3] "the point of sale terminal has already received account information, processes the transaction by, in some embodiments, communicating with the payment network to determine approval for the transaction" which the financial institution communicated through the payment network verifies and processes the transaction as disclosed [0099] “In various embodiments, the processing device … accesses the financial institution's backend systems 118 through the payment network 116 in order to access stored account information (see FIG. 1). Once the processing device has determined sufficient funds in the account identified by the payment information, the processing device instructs the communication device to communicate a confirmation communication to the electronic device as represented by block 1210. The confirmation communication includes information indicating the success of the transaction”); and
sending a payment notification to a mobile device bound to the authorized wearable device ([0093 lines 7 and 9] "and then communicates confirmation of completion of the transaction to the wearable article ... the processing device of the wearable article then instructs the user output device to present an indication of transaction completion to the customer" which the user output device 236 is part of the mobile terminal 103 of the user which is bound to the wearable article 102 as shown in Figures 2A and 2B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize payment processing and providing notification as in Hanson in the system executing the method of Palanisamy, which the system disclosed in Figure 8 discloses of payment processing and transaction notification to the communication device, with the motivation of offering to [0146] “produce a customized or personalized experience for the user” as taught by Hanson over that of Palanisamy.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez, in further view of Michael deAgonia (“How does Apple Pay work on the Apple Watch?”, 13-March-2015), hereinafter deAgonia.

As per Claims 21-23, Palanisamy fails to explicitly disclose, but deAgonia discloses the computer-implemented method of claim 1, the non-transitory, computer-readable medium of claim 8, and the computer-implemented system of claim 15, wherein the payment token corresponds to a one-time authorization that is permanently valid ((Pages 5-6) “… you have to add your cards again, even if you already have them on your iPhone. The reason is security; ... The app allows you to add cards to Passbook and Apple Pay. As on the iPhone, cards on the Watch are verified by the bank and then issued an encrypted ID number, which is then stored in the Watch's Security Element chip” corresponds to a one-time authorization and (Page 6) “After it's pre-configured, the Watch can be used anywhere Apple Pay is supported. To make a payment, simply press the side button beneath the Digital Crown twice, and hold your wrist up to a payment terminal” corresponds to a permanently valid payment token).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the payment token correspond to a one-time authorization that is permanently valid as in deAgonia in the system executing the method of Palanisamy with the motivation of offering to provide secure, private, and speedy mobile transactions as taught by deAgonia over that of Palanisamy.

Claim 24 us rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez in further view of Yang, and in further view of Hanson.

As per Claim 24, Palanisamy discloses the computer-implemented method of claim 3, wherein the user key is generated on the authorized wearable device by a process of a payment platform ([0053] “In some embodiments, cryptography engine 322 can also perform hash calculations using hash functions such as secure hash algorithm (SHA), or the like. For example, when application provider computer 300 receives a session key used for encrypting sensitive information or token from a token server, application provider computer 300 may invoke cryptography engine 322 to encrypt the session key, such that session key can be provided to the application on the communication device in an encrypted form. In some embodiments, the session key can be encrypted using a hash value that is computed over the user authentication data associated with the user requesting the sensitive information or token” which the cryptography module on the communication device can also perform the SHA function as disclosed [0048] “cryptography module 214 may implement and perform encryption/decryption operations for application 212 using encryption algorithms such as DES, AES, TDES/TDEA, or the like, and/or hash functions such as SHA, or the like” which generates a hash value encrypted session key on the communication device), and
wherein the payment server is a server of the payment platform ([0041] “For example, application provider 104 can be a wallet provider that facilities provisioning of payment credentials to a wallet application installed on communication device 120 … Additional examples of an application provider may include issuer, payment enabler, merchant, transit authority, transaction processing network, acquirer, etc.”)
Palanisamy fails to explicitly disclose, but Hanson discloses:
wherein the user key is received at the mobile device by an application of the payment platform ([0038] “The processing device is configured for receiving a communication from a second apparatus (e.g., … a smart phone payment application or operating system …) requesting payment information for completion of the transaction. The processing device reads account information from the memory device and communicates payment information to the second apparatus” and [0042] “The readable indicia 9 may be directly associated with a financial account associated with the customer so that upon scanning or reading of the readable indicia 9, information associated with the associated financial account is retrieved by, received by, transmitted to … other payment collection device (e.g., an online payment application on a smart phone)” see also [0013], [0028], and Figure 2B disclosing application on the mobile terminal in communication with the wearable article).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize mobile device receiving readable indicia, which is associated with a financial account, as in Hanson in the system executing the method of Palanisamy, which the system has an application of the payment platform on the communication device available to receive a user key, which is associated with a financial account, with the motivation of offering to [0001] “support multiple users that can be utilized as a payment vehicle” as taught by Hanson over that of Palanisamy.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy in view of Sanchez in further view of Zhang et al. (U.S. 2017/0280495).

As per Claim 25, Palanisamy fails to explicitly disclose, but Zhang discloses the computer-implemented method of claim 1, wherein the wireless module information of the authorized wearable device comprises at least one of a model of the offline, local short-wavelength radio connection and a connection address of the authorized wearable device (See Figures 3 and 5A disclosing of establishing a Bluetooth connection with a wearable device, wherein [0108] “The user equipment obtains a BLUETOOTH address BD_ADDR1 of the network connection device and a BLUETOOTH address BD_ADDR2 of the wearable device”). ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize wireless module information comprising a connection address as in Zhang in the system executing the method of Palanisamy, which the system discloses the capability of short range communication technology in [0081], with the motivation of offering to [0045] provide a technical solution of short range communication pairing (i.e. Bluetooth) as taught by Zhang over that of Palanisamy.

Response to Arguments
Applicant’s arguments, see page 1, filed September 01, 2020, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive according to the amendment of the claims.  The 35 U.S.C. 112(b) rejection of Claims 1, 4, 8, 11, 15, 18, and 25 has been withdrawn. 
Applicant's arguments, see pages 1-4, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues, see page 2, that “the office fails to consider several additional features of claim 1”. Examiner respectfully disagrees. The additional limitation of “payment token is generated by a payment server …” provides only a further explanation of which data is used to create the token, wherein the payment token is being received by the merchant terminal, therefore it only clarifies what data is being received by the merchant device terminal. The current scope of the invention, as presented by the claims, is the merchant device terminal receiving and sending tokens, which in turn provides a service content. The payment server is merely providing tokens to the merchant device terminal and the authorized wearable device, and receiving tokens from the merchant device terminal. Therefore, for the consideration of these features individually and in combination as a whole, as discussed above under 35 U.S.C. 101 rejection, these general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system.
Applicant argues, see pages 2-4, “the claim provides improvement to mobile payment technology”. Examiner respectfully disagrees. As discussed above, the additional limitation of “payment token is generated by a payment server based on a user key derived from wireless module information of the authorized wearable device and a cryptography library on the authorized wearable device” only further clarifies what data is used to create a token, which the token is being received by the merchant device terminal. Additionally, as disclosed in Specifications [0054], the wireless module information and the cryptography library is an inherent feature existing in the wearable device, such as a “smart ring, smart watch, or smart glasses”. Specifications [0054] also discloses that “the wearable device can include an OpenSSL cryptography library”, which, under broadest reasonable interpretation, is a feature existing in the wearable device, as the Applicant stated in page 4 “… these features are included in the Applicant’s device”. Therefore, generating a token based on a user key derived from these features is a mere “apply it” with the judicial exception, which is merely using an existing feature of the technology to an abstract idea, and are therefore not indicative of integration into a practical application. See also MPEP 2106.05(a) “Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857” and MPEP 2106.05(f) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Therefore, the 35 U.S.C. 101 rejection still stands, for at least the reasons discussed above.
Applicant’s arguments, see pages 4-5, with respect to the 35 U.S.C. 103 rejection of claims 1, 8, and 15 in regards to the reference Xu (U.S. 2019/0116179) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE (U.S. 2016/0034887) discloses of a method for wearable device registration and binding process via NFC to an external terminal which communicates with a payment server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697